                          IN THE UNITED STATES DISTRICT COURT
/                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                    No. 5:17-CV-00404-D

    JAMES POWELL,                                 )
                                                  )
                           Plaintiff,             )
                                                  )
                           v.                     )      ORDERFORPAYMENTOFATTORNEY
                                                  )      FEES, COSTS and EXPENSES UNDER
                                                  )      THE EQUAL ACCESS TO ruSTICE ACT
    NANCY A. BERRYHILL,                           )
    Acting Commissioner of Social Security,       )
                                                  )
                                                  )
                           Defendant.             )
    __________________________ )
           Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

    Plaintiff$4,420.01 ($4,400 in attorney's fees and $20.01 in expenses), in full satisfaction of any

    and all claims arising under the Equal Access to Justice Act, 28 U.S.C. § 2412. In addition,

    Plaintiff shall be compensated for the filing fee of $400.00 from the Treasury Judgment Fund. If

    the award to Plaintiff is not subject to the Treasury Offset Program, payment will be made by

    check payable to Plaintiffs counsel, George C. Piemonte, and mailed to his office at 4601

    Charlotte Park Drive, Ste. 390, Charlotte, NC 28217, in accordance with Plaintiffs assignment

    to his attorney of his right to payment of attorney's fees under the Equal Access to Justice Act.

           SO ORDERED. This             ~4-   day of October 2018
